IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CHRISTINE A. REUTHER AND ANI                 : No. 743 MAL 2017
MARIE DIAKATOS,                              :
                                             :
                    Petitioners              : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
DELAWARE COUNTY BUREAU OF                    :
ELECTIONS AND CHRISTINE ROSSI,               :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2018, the Petition for Allowance of Appeal

is GRANTED as to the following issue, rephrased for clarity:


             Does the failure of a write-in candidate or other candidate
             who obtains access to the ballot other than through the filing
             of a nomination petition to timely file a Statement of Financial
             Interests, as required by 51 Pa.Code § 15.3(e), constitute a
             “fatal defect,” precluding the appearance of the candidate’s
             name on the ballot?